Citation Nr: 1743884	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-40 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disorder prior to September 23, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left foot disorder, evaluated as pes planus with plantar fasciitis, prior to July 24, 2014, in excess of 20 percent from July 24, 2014 to September 22, 2016, and in excess of 50 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right foot disorder, evaluated as pes planus with plantar fasciitis, prior to July 24, 2014, in excess of 20 percent from July 24, 2014 to September 22, 2016, and in excess of 50 percent thereafter.

4.  Entitlement to a separate initial compensable disability rating for bilateral pes planus.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left elbow disorder, to include any surgical scars, prior to May 28, 2009, and after October 1, 2009. 

6.  Entitlement to an initial disability rating in excess of 10 percent a right elbow disorder, to include any surgical scars, prior to July 16, 2009, and after October 1, 2009. 

7.  Entitlement to an initial disability rating in excess of 10 percent for a skin disorder, characterized as tinea versicolor, prior to July 24, 2014, in excess of 30 percent from July 24, 2014 to September 22, 2016, and in excess of 60 percent thereafter. 

8.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 2008.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a Central Office hearing in December 2013.  In a letter received in November 2013, the Veteran indicated that he wished to cancel his hearing and asked that his case be decided on the evidence of record.  As such, his hearing request is deemed withdrawn.

This case was remanded for additional development in April 2014 and September 2016.  In a September 2016 decision, the Board determined that the issue of entitlement to a TDIU is not before the Board.  Further, the Board indicated that entitlement to SMC is not on appeal as the Veteran is currently in receipt of SMC pursuant to 38 U.S.C.A. § 1114(s).

The issue of entitlement to increased ratings for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Separate evaluations for the Veteran's left and right foot pes planus with plantar fasciitis is improper, as the Veteran's is entitled to a single evaluation based upon a bilateral foot disorder.

2.  Prior to July 24, 2014, the Veteran's bilateral foot disability has been characterized by pain and tenderness; a bilateral foot disability of a "severe" nature, with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities have not been shown.

3.  As of July 24, 2014, the Veteran's bilateral foot disability has been characterized by "pronounced" symptoms such as marked pronation, significant pain and tenderness with and lack of improvement after use of orthopedic shoes or appliances.

4.  A separate evaluation for bilateral pes planus is improper, as the Veteran's bilateral foot disability evaluation includes pes planus.

5.  Prior to May 28, 2009, and after October 1, 2009, the Veteran's left elbow disability has been characterized by pain and flare-ups with some limitations with activities of daily living; limitation of flexion to 90 degrees, limitation of extension to 75 degrees, or a combination of limitation of flexion to 100 degrees and extension to 45 degrees, has not been shown.

6.  Prior to July 16, 2009, and after October 1, 2009, the Veteran's right elbow disability has been characterized by pain and flare-ups with some limitations with activities of daily living; limitation of flexion to 90 degrees, limitation of extension to 75 degrees, or a combination of limitation of flexion to 100 degrees and extension to 45 degrees, has not been shown.

7.  The Veteran's skin disability has been characterized by hypopigmentation and the need for topical medication; coverage of 20 percent or more of the entire body or exposed areas, or the need for corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the last 12-month period, or any disfigurement, has not been shown.

8.  From July 24, 2014 to September 22, 2016, the Veteran's skin disability has been characterized by hypopigmentation and the need for topical medication; coverage of more than 40 percent of the entire body or exposed areas, or the need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the last 12 months has not been shown.

9.  As of September 23, 2016, the Veteran is in receipt of the highest schedular rating allowable based on his skin disability.

10.  The Veteran's PFB covers less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for separate disability ratings for left and right foot pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Code (DC) 5276 (2016).

2.  The criteria for a rating in excess of 10 percent for a bilateral foot disorder, evaluated as pes planus with plantar fasciitis, prior to July 24, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2016).

3.  The criteria for a 50 percent rating, but no more, for a bilateral foot disorder, evaluated as pes planus with plantar fasciitis, since July 24, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2016).

4.  The criteria for a separate initial compensable disability rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 5276 (2016).

5.  The criteria for a rating in excess of 10 percent for a left elbow disorder, prior to May 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5024 (2016).

6.  The criteria for a rating in excess of 10 percent for a right elbow disorder, prior to July, 16 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5024 (2016).

7.  The criteria for an initial rating in excess of 10 percent prior to July 24, 2014, for a skin disorder, characterized as tinea versicolor, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7806 (2016).

8.  The criteria for an initial rating in excess of 30 percent, from July 24, 2014 to September 22, 2016, for a skin disorder, characterized as tinea versicolor, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7806 (2016).

9.  The criteria for an initial rating in excess of 60 percent as of September 23, 2016, for a skin disorder, characterized as tinea versicolor, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7806 (2016).

10.  The criteria for an initial compensable rating for PFB have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his bilateral foot, bilateral elbow, skin, and PFB disabilities.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Foot Disorder

Prior to July 24, 2014 

The Veteran is seeking an increased rating for his bilateral foot disability prior to July 24, 2014, in which the RO assigned the Veteran separate 10 percent ratings by analogy for each foot under DCs 5020 (addressing synovitis) and 5024 (addressing tenosynovitis), respectively, as well as a noncompensable rating under DC 5276 (addressing flatfeet).  However, in the Board's view, the Veteran's bilateral foot disability should be assigned a single rating and evaluated under 38 C.F.R. § 4.71a, DC 5276, given that this code appropriately captures the predominant disability - pes planus with plantar fasciitis.  The Board's change in Diagnostic Code does not sever service connection and, rather, more appropriately captures the nature of his bilateral foot disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In doing so, the ratings for his service-connected bilateral foot disability should be combined into a single 10 percent rating, and his noncompensable rating for bilateral pes planus should be discontinued.  As such, the Board notes that the Veteran's overall rating for this period is not being reduced and therefore, the procedural requirements normally required for reductions are inapplicable in this case.  See C.F.R. § 3.105(e); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

In order to warrant a rating in excess of 10 percent prior to July 24, 2014, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id.  (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).  38 C.F.R. § 4.71a, Diagnostic Code 5276.  While this Diagnostic Code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6. 

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, while the Veteran's VA treatment records report that the Veteran has routinely complained of pain and functional limitation resulting from his bilateral foot disability that includes inability to walk or stand for prolonged periods of time, his symptoms were not "severe" that manifested by "marked deformity."  For example, at a VA examination in July 2008, the Veteran reported constant pain and weekly flare-ups which limits his activities of daily living.  He indicated that his pain is helped slightly by pain injections and the use of shoe inserts.  On examination, the VA examiner did not find any evidence of painful or restricted motion, swelling, instability, and weakness.  Moreover, while the Veteran had tenderness over the heel pad and arches, his Achilles tendons were normal.  No corns, calluses, or edema were observed on his feet.  

Further, the Veteran's treatment records do not support a higher rating.  Specifically, in June 2009, the VA treatment records report that the Veteran complained of bilateral foot and heel pain with significant tenderness.  Moreover, in May 2010, the Veteran indicated that his heel pain has gotten better with the use of orthotics.  

Thus, while the Veteran had pain and some functional limitations, the medical evidence does not reveal any evidence of "severe" symptoms with marked deformity in either foot.  As such, a rating in excess of 10 percent is not warranted for this period. 

Since July 24, 2014 

From July 24, 2014 to September 22, 2016, the Veteran was assigned separate 20 percent ratings for each foot under DC 5276 due to "severe" "unilateral" foot disability.  Further, as of September 23, 2016, the ratings increased to 50 percent in each foot.  However, for the reasons previously discussed, the Veteran's "severe" bilateral foot disability should initially be combined into a single rating under DC 5276 (addressing severe bilateral flatfeet).  See Butts v. Brown, 5 Vet. App. 532 (1993).  Moreover, as the Veteran's overall rating for this period is not being reduced, the procedural requirements normally required for reductions are inapplicable in this case.  See C.F.R. § 3.105(e); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

As such, for purposes of determining entitlement to a higher schedular rating, the Board will recharacterize and analyze the issue as entitlement to a rating in excess of 30 percent prior to September 23, 2016, and in excess of 50 percent thereafter, for a bilateral foot disability.

In order to warrant a rating in excess of 30 percent, the evidence must show a "pronounced" bilateral foot disability with marked pronation, extreme tenderness pf plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achillis on manipulation, not improved by shoes or appliances (50 percent rating).  38 C.F.R. § 4.71a, Diagnostic Code 5276.  This is the highest rating allowable under this or any other potentially relevant diagnostic code on a schedular basis for a bilateral foot disability.

After a review of the pertinent evidence, the Board determines that a rating of 50 percent, but no more, is warranted since July 24, 2014.  Specifically, at a VA examination in July 2014, the Veteran reported significant pain and functional limitations in his feet.  On examination, the examiner documented "marked pronation" of both feet along with pain and tenderness on manipulation.  Further, the Veteran's symptoms did not improve with the use of devices or appliances.  However, while the Veteran does not meet all symptoms listed under DC 5276 for the 50 percent rating (such as extreme tenderness, marked inward displacement, etc.), the Board finds that the evidence most closely approximates the 50 percent disability rating.

The 50 percent rating is the highest rating allowable under this or any other potentially relevant diagnostic code on a schedular basis for a bilateral foot disability.  Therefore, a rating of 50 percent, but no more, since July 24, 2014 is warranted.

Bilateral Elbow Disorder

The Veteran is seeking an increased rating for his bilateral elbow disability.  The Veteran is currently in receipt of separate 10 percent ratings under 38 C.F.R. § 4.71a, DCs 5206 and 5207, which addresses limitations of the arm.  Additionally, the Board notes that the Veteran was granted a temporary total convalescent rating for the period from July 16, 2009 to September 30, 2009 for his right elbow disability, and a temporary total convalescent rating for the period from May 16, 2009 to September 30, 2009 for his left elbow disability.  As such, these periods are no longer on appeal.  See 38 C.F.R. § 4.30 (2016).  After the expiration of the temporary total convalescent period, the Veteran's separate 10 percent ratings were restored.  

The Board considers whether a rating in excess of 10 percent is warranted for any period on appeal based on the evidence of record.  In order to warrant a rating in excess of 10 percent for an elbow disability, the evidence must show:
* Favorable ankylosis of the elbow at an angle between 90 and 70 degrees (30 percent for non-dominant, and 40 percent for dominant under DC 5205); 
* Flexion limited to 90 degrees (20 percent under DC 5206); 
* Extension limited to 75 degrees (20 percent under DC 5207); or,
* Limitation of both flexion to 100 degrees and extension to 45 degrees (20 percent under DC 5208). 
38 C.F.R. § 4.71a.  

Based on the evidence of record, ratings in excess of 10 percent for each elbow is not warranted.  Specifically, in a July 2008 VA examination, the Veteran complained of daily bilateral elbow pain with the pain greater in his right elbow.  He also indicated that he had weekly flare-ups that limited his activities of daily living.  Range of motion testing revealed bilateral flexion to 120 degrees and extension to 0 degrees.  While there was pain to palpitation, there was no functional loss due to motion or repetitive use.  At a July 2014 VA examination, the Veteran stated that he experiences bilateral elbow pain with grip weakness and pain with repetitive use.  Upon examination, he exhibited full bilateral range of motion with no pain on motion or functional loss after repetitive testing.  His muscle strength and sensory examinations were normal.   

At his more recent VA examination in September 2016, the Veteran's range of motion was normal with flexion to 145 degrees and extension to 0 degrees.  He was able to perform repetitive testing without any functional loss.  There was no evidence of instability or pain.  

While the Veteran's VA treatment records indicate that the Veteran had pain and tenderness in his elbows that was being treated with medication therapy and steroid injections, there is no indication that his range of motion is limited to the extent that a rating in excess of the 10 percent assigned for painful motion would be warranted.  Therefore, a rating in excess of 10 percent is not for application.

The Board acknowledges that while the Veteran's June 2009 and October 2009 VA examinations would warrant a rating in excess of 10 percent based upon his range of motion testing, the Board nevertheless does not find these results to be probative of the Veteran's actual range of motion and/or an accurate indicator of the current severity of his bilateral elbow disability.  First, the June 2009 examination was conducted outside the period on appeal - during the time the Veteran was receiving the maximum schedular rating.  Secondly, during the October 2009 VA examination, the Veteran's range of motion was flexion to 100 degrees and extension to 50 degrees with pain reported throughout motion.  However, the examiner opined that the Veteran was not "cooperating" and putting forth significant "effort" on exam, and "resisted" when he "gently attempted to passively extend his elbows."  Further, the examiner indicated that the results were inconsistent with the severity of the Veteran's disability, especially in light of the fact that he "had more muscle tone and development than a typical person of his age and sex."  Moreover, the Veteran's imagining studies were reported as "normal."  As a result, the Board finds these results to be less persuasive and probative.  

The Board has also considered the effects of the Veteran's pain and the extent to which such pain causes fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board, however, notes that the disability ratings adequately address all of the Veteran's symptoms, including pain.  Simply stated, the Veteran's symptoms related to his elbow symptoms are considered within the context of the current finding and rating, and the mere fact that he experiences pain and weakness during motion of his arm does not in and of itself support the assignment of a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In considering this claim, the Board has given consideration as to whether a separate compensable rating is warranted under any other relevant diagnostic codes, specifically under 38 C.F.R. § 4.71a, DCs 7800-7805 for surgical scars.  In order to warrant a compensable rating, the scars must be:
* Deep, causing limitation of motion that is of an area exceeding 6 square inches (39 sq. cm) (10 percent under DC 7801); 
* Superficial, not causing limitation of motion with an area or areas exceeding 144 square inches (929 sq. cm) (10 percent under DC 7802); 
* Superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under DC 7803); or, 
* Superficial, and is painful upon examination.  (10 percent under DC 7804). 
See 38 C.F.R. § 4.118 (2016).

Nevertheless, the Board determines that a compensable rating the Veteran's post-operative scars is not warranted.  Specifically, at the July 2014 VA examination, his right and left elbow scars were each measured to be 5.0 cm long and 0.5 cm wide, for a total of 5.0 sq. cm (combining both scars).  Further, the September 2016 VA examiner indicated that the total area of the scars were less than 39 sq. cm.  Additionally, there was no evidence in either VA examination that the scars were painful, unstable, had underlying tissue damage, or caused limitation of motion.  Therefore, a compensable rating is not warranted.

Additionally, the Board has considered 38 C.F.R. § 4.71a, DCs 5209-5213, which specifically addresses impairments to the elbow, radius, and ulna.  Nevertheless, the Veteran does not have any diagnosed impairments or symptoms that would warrant a higher rating under these Diagnostic Codes.  As such, there are no other relevant Diagnostic Codes that would warrant a higher rating.  

Tinea Versicolor

Prior to July 24, 2014

The Veteran's tinea versicolor, claimed as leukoderma, has been assigned a disability rating of 10 percent rating prior to July 24, 2014, under 38 C.F.R. § 4.118, DC 7806 (addressing dermatitis or eczema).  In order to warrant a rating in excess of 10 percent, there must be evidence of a skin disability that: 
* Covers 20 to 40 percent of the entire body; 
* Covers 20 to 40 percent of exposed areas (to include the hands, face and neck); or,
* Requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period.
38 C.F.R. § 4.118, DC 7806 (2016) (30 percent).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in July 2008, the examiner indicated that the Veteran had tinea versicolor on the truck of his body which was associated with pruritus.  No pain, fever, weight loss, or other symptoms or limitations with daily activities were noted.  Further, the Veteran stated that he was being treated with a topical corticosteroid but was not receiving immunosuppressive therapy.  

Further, the Veteran's VA treatment records during this period on appeal do not indicate that a rating in excess of 10 percent is warranted.  Specifically, in October 2009, the Veteran had multiple non-scaly, hypopigmented patches that were between 3-6cm on his extremities/buttocks.  The December 2010 records report that the Veteran had a rash since 1991 that was being treated with a steroid cream, ketoconazole.  In January 2011, it appears the Veteran was treated with a course of prednisone and Benadryl for hives of uncertain etiology.  In July 2011, the Veteran was noted to have had some hypopigmented areas on his trunk and limbs.  

Based on the VA examination and treatment records, there is insufficient evidence to indicate that the Veteran's skin disorder covered between 20 to 40 percent of his entire body or of exposed areas.  Moreover, while the Veteran used over-the-counter topical creams, there is no indication that these creams contained corticosteroids.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Moreover, while the Veteran had at least one documented course of steroids, the evidence does not indicate that he required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of at least six weeks in a twelve month period.  Therefore, a rating in excess of 10 percent is not warranted.

From July 24, 2014 to September 22, 2016

From July 24, 2014 to September 22, 2016, the Veteran's tinea versicolor has been assigned a disability rating of 30 percent under 38 C.F.R. § 4.118, DC 7806.  In order to warrant a rating in excess of 30, there must be evidence of a skin disability that: 
* Covers more than 40 percent of the entire body; 
* Covers more than 40 percent of the exposed areas (to include the hands, face and neck); or,
* Requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the last 12-month period.
Id. 

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, at a VA examination in July 2014, the examiner indicated that the Veteran had eczema that affected between 20 to 40 percent of the total body area and between 5 to 20 percent of the total exposed area.  There was no evidence of any other symptoms or complications.  While the Veteran had constant or near-constant use of topical steroid cream, there is no evidence of any systemic therapy such as corticosteroid or other immunosuppressive drugs.  

Further, the Veteran's VA treatment records during this period on appeal do not indicate that a rating in excess of 30 percent is warranted.  Specifically, in July 2015, the records report that the Veteran had dry vesiculation on both feet and was using the topical steroid cream, terbinafine.  In January 2016, no skin rashes or abnormalities were documented.  In May 2015, the Veteran was still treating his skin disability with only topical steroids.  

Therefore, based on the objective medical evidence, a rating in excess of 30 percent is not warranted because the Veteran's skin disorder covers less than 40 percent of his entire body and/or exposed areas.  Moreover, while the Veteran has used topical steroid creams, there is no indication that the Veteran required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, a rating in excess of 30 percent is not warranted.

After September 23, 2016

The Veteran has been in receipt of a 60 percent rating for his service-connected skin disorder since September 23, 2016.  This is the highest schedular rating available under 38 C.F.R. § 4.118, DC 7806.  Therefore, any claim for a higher schedular rating under that diagnostic code must be denied.

In considering whether a higher rating is warranted, the Board has considered whether the applicability of any other diagnostic codes.  Specifically, DC 7806 states that the condition may alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  However, the evidence does not reflect that the Veteran has scarring or disfigurement from his skin disability.  Further, the Board notes that the Veteran is already in receipt of separate ratings for bilateral foot and elbow scars, tinea pedis, and pseudofolliculitis barbae.  Thus, any additional compensation for these symptoms would be considered pyramiding.  See 38 C.F.R. § 4.14.  Therefore, no other relevant diagnostic code is for application.  


Pseudofolliculitis Barbae

In this case, the Veteran's PFB has been assigned a noncompensable disability rating by analogy under 38 C.F.R. § 4.118, DC 7806.  In order to warrant a compensable rating, there must be evidence that PFB: 
* Covers 5 to 20 percent of the entire body; 
* Covers 5 to 20 percent of exposed areas (to include the hands, face and neck); or,
* Requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period.
38 C.F.R. § 4.118, DC 7806 (2016) (10 percent).

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in July 2008, the Veteran had complaints of burning and pruritus symptoms that are intermittent in nature.  Upon examination, the Veteran's skin/face exam was normal without ulceration, exfoliation, crusting, induration, tissue loss, inflexibility, hypopigmentation, or hyperpigmentation.  The skin lesion coverage of the full and exposed body surface area was 0 percent.  No medications or treatments were documented.  

In a July 2014 VA examination, the examiner did not find any evidence of PFB.  Similarly, at a VA examination in September 2016, the examiner indicated that while the Veteran had PFB during service, there were no signs or symptoms of PFB on examination.  Specifically, there was no scarring or disfigurement to the head, face, and neck.  

Further, the Veteran's VA treatment records during this period on appeal do not indicate that a compensable rating is warranted.  Specifically, in October 2009, the records report that the Veteran was prescribed a topical cream for "shaving bumps."  As a result, there is insufficient evidence to indicate that the Veteran's skin disorder covers between 5 to 20 percent of his entire body and/or exposed areas.  Moreover, while the Veteran has used over-the-counter topical creams, there is no indication that these creams contained corticosteroids.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, a compensable rating is not warranted.

The Board has considered whether there are any other diagnostic codes which will provide the Veteran with a higher and/or separate rating.  Specifically, DC 7806 states that the condition may alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  However, as indicated in the September 2016 VA examination, the Veteran does not have scarring or disfigurement from his PFB.  Additionally, under DC 7828, a compensable rating may be assigned for deep acne.  Nevertheless, while the evidence indicates that the Veteran had "shaving bumps," there is no evidence that the Veteran had "deep acne."  Therefore, no other relevant diagnostic code is for application.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran, his family, friends, and co-workers that his service-connected disorders are worse than the ratings he currently receives, including that his disabilities cause impairment with his activities of daily living, including his ability to lift, stand, walk, sit, and bend.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, it is noted that this appeal was remanded by the Board in April 2014 and September 2016 in order to obtain outstanding medical treatment records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding medical records were obtained.  Further, the Veteran was provided with VA examinations in July 2014 and September 2016, which the Board finds adequate for adjudication purposes.  Moreover, the Board recognizes that the VA examiners did not measure the Veteran's arm range of motion in both active and passive motion, and while weight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board notes that regardless of whether or not the examiners complied with the requirements set forth in Correia, the Veteran did not have any pain during motion or while weight bearing at his September 2016 examination.  As such, the Board finds that the VA examinations are sufficient and any deficiency is not prejudicial to the Veteran, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The assigned separate evaluations for left and right foot pes planus with plantar fasciitis, is discontinued.

An initial rating in excess of 10 percent for a bilateral foot disorder, evaluated as pes planus with plantar fasciitis, prior to July 24, 2014, is denied.

An initial rating of 50 percent, but no more, for a bilateral foot disorder, evaluated as pes planus with plantar fasciitis, as of July 24, 2014, is granted.

The assigned noncompensable disability rating for bilateral pes planus is discontinued.

An initial rating in excess of 10 percent for a left elbow disorder, to include any surgical scars, prior to May 27, 2009, and on and after October 1, 2009, is denied.  

An initial rating in excess of 10 percent for a right elbow disorder, to include any surgical scars, prior to July 16, 2009, and on and after October 1, 2009, is denied.  

An initial disability rating in excess of 10 percent for a skin disorder, characterized as tinea versicolor, prior to July 24, 2014, in excess of 30 percent from July 24, 2014 to September 22, 2016, and in excess of 60 percent thereafter, is denied.  

An initial compensable rating for PFB is denied.  


REMAND

The Veteran has asserted that his lumbar spine disability is worse than the rating he currently receives.  However, further development is required before these claims may be adjudicated.

Specifically, the Board notes that the Veteran's September 2016 VA back examination was inadequate because the examiner did not provide an adequate explanation regarding his functional loss and range of motion.  Specifically, the examiner indicated that the Veteran was experiencing a flare-up and did not measure the Veteran's range of motion.  Moreover, the examiner did not offer any medical opinions addressing the Veteran's typical range of motion (outside of a flare-up), and failed to sufficiently discuss active and passive range of motion tests.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, a remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's back disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from VA Medical Center in Columbia, South Carolina since December 2016.  Moreover, obtain all treatment records from any VA facility from which the Veteran has received treatment since 2016.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current severity of his back disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The back should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


